Case 6:21-cv-00890-ADA Document 1 -Filed 08/16/21: Page.i of 20

AO 241 (Rev. 09/17)

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

 

 

 

 

 

United States District Court District:

Name (under which you were convicted): Docket or Case No.:
WTehkeal 1000 wade SA SES

Place of Confinement : Prisoner No.:

Estelle uccit Mes / Se@urty HIF 76 3

Petitioner (include the same under which you were convicted) Respondent (authorized person having custody of petitioner)
pyichen( TODD “AQE v. FDS

Cobb, Lowphir

 

 

 

The Attorney General of the State of:

United States Courts
Southern District of Texas
FILED

AUG 16 2021

PETITION

1. (a) Name and location of court that entered the judgment of conviction you are challe

UY TA Sede District Cowet
Bel¢ Cont, tK

nging: ,
Nathan Ochsner, Clerk of Cour;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Criminal docket or case number (if you know): oS F, ?, OS”
2. (a) Date of the judgment of conviction (if you know): {7 { ° - 779
(b) Date of sentencing: { J [F- JO
3. Length of sentence: B Lo {2 Seu lacce
4. In this case, were you convicted on more than one count or of more than one crime? OF Yes a No
5. Identify all crimes of which you were convicted and sentenced in this case: faa al. er
6. (a) What was your plea? (Check one) ;
a (1) Not guilty a (3) Nolo contendere (no contest)
gc (2) Guilty o Insanity plea

Page 2 of 16
‘Case 6:21-cv-00890-ADA Document 1 Filed 08/16/21 Page.2 of 20

AO 241 (Rev. 09/17)
(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
of Jury 1 Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
Yes No
8. + ~Did you appeal from the judgment of conviction?
Pf Yes O No
9. If you did appeal, answer the following:
(2) Name of court: (our + of Appnls null Sypreue Soclear D. Stree
(0) Docket or case number (ifyouknow): O9-F.3-O9S CR

 

 

 

(c) Result: 4h FF fae Jf
(d) Date of result (if youknow):  S-2-f'Y
(e) Citation to the case (if you know): Linuel Vo Srete St GF ik. IL FOF

 

 

(Q Grounds raised: # pal Cont firerec! Kvore$ly ven overrulicgg Tha
Dela. chu VS moe be Duprers The fic feve. Leaseup ot Mv hoal tua de
*. The trial Cort Exrorect Resers, bL, wy A llowries Fokattag, yoiwss S
tks Covet rdenbbicedcse of Sf bles c- SPpelouts ohdecteccs

 

 

 

(g) Did you seek further review by a higher state court? . Yes O No

If yes, answer the following:

(1) Name of court: tx Ve rence Cont

(2) Docket or case number (if you know): 2
(3) Result: Qs nw FSC d

 

 

 

Page 3 of 16
=~. Case 6:21-cv-00890-ADA: Document 1. Filed-08/16/21 Page-3 of.20 _

AO 241 (Rev. 09/17)

 

( C
(4) Date of result (if you know): ] ] Cr CO
(5) Citation to the case (if you know): ?

 

(6) Grounds raised: SS me &S 5 (ene

 

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes mG No
If yes, answer the following:

(1) Docket or case number (if you know):

 

(2) Result:

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? fi Yes ‘O No
11. If your answer to Question 10 was "Yes," give the following information:

(a) (1) Name of court: Cart LA Le, Mt KIL A ) apeals
a
(2) Docket or case number (if you know): DH: F; CS

(3) Date of filing (if you know): 0-39-56
(4) Nature of the proceeding: ke Lo ne J DY, n0lQ.
(5) Grounds raised: A(() Nf Forme Fwe. Fissciuss ot a WE IOKE

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

BYes CO No Nok Rerect of Haris
(7) Result: Coorg 2 3 A KF: WR +; oe Fag ol “sg Azppe A

Page 4 of 16
CAsé 6:21-cv-00890-ADA” Document 1 Filed 08/16/21: Page 4 of 20 ‘= %

AO 241 (Rev. 09/17)

(8) Date of result (if you know): K @ wk BS

 

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing Gf you know):

 

(4) Nature of the proceeding: -

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

(8) Date of result (if you know):

 

. (c) Lf you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 

Page 5 of 16
Case-6:21-cv-00890-ADA Documént 1 Filed 08/16/21. -Page 5 of 20

AO 241 (Rev. 09/17)
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

O Yes O No
(7) Result:

 

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion?

(1) First petition: O Yes i No

(2) Second petition: O Yes ral No

(3) Third petition: O Yes 6 No
(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set -
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: cheral. BES

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See foger Aled (6-7-56 _it Stedes eles dost Appecred ree Op ano Court
Ascd Tot Snid Do feredast Sricl a Wines. De lew dout wes nvb- atl Sle
LMecryis, Wes housed of Lecas tepoct test Ob Carrey Uncl, if 4CSo
Shcl He Med Conssel Fresegt af teobins  Qobowda.t as See Densech
Gai Ak frou Court as fo Course WEWe Aud wl€ nck Respeud at AC,

 

(b) If you did not exhaust your state remedies on Ground One, explain why: Alber CI WES not at
te

QE SG sal dried {a3 Mor pesed Cader

 

 

 

 

 

Page 6 of 16
Case 6:21:cv:00890-ADA Document + Filed 08/16/21": Page 6-0f.20

AO 241 Rev. 09/17)
{c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes ° A No

(2) If you did not raise this issue in your direct appeal, explain why: 4 A, cf AL A lho DOS A CZ
v7?

A(te~ Bopeck | Keckecl wide xf 9, scovered

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Ol Yes -@ No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes C1 No
(4) Did you appeal from the denial of your motion or petition? Cl Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? OO Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opimion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

Page 7 of 16
Case 6:21-cv-00890-ADA Document 1: Filed 08/16/21 Page 7.of 20

AO 241 (Rev. 09/17)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

 

 

 

GROUND TWO: trawellectve Assisteuce of Cossel

 

S-Comt Ss

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

4/ At Heamnss, No Broumeut on ob bets £6 incollee tive jar dotuescf ag Coasse(
faled y Raise a Qlouse 73. Qunsed never Adeguately Adsed Qeleroclnst

 

ri AsO Theses c® Case ty Coussels failure to Ke llowe TA Mpprogriategess

 

ol Savlawe. +S, Cussels Fafuse to Conmmunacete a kixerable log Byreemeny,

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why: i ad a fo Jie trece

 

ne reo Cout Pracess

 

 

(c)

(d)

Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? Sf Yes O No
(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

Post-Conviction Proceedings:

‘(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

Am Yes OG No

(2) If your answer to Question (d)(1) is "Yes," state:

 

 

 

 

Type of motion or petition: Vor Knorne
Name and location of the court where the motion or petition was filed: o
Docket or case number (if you know): ?

 

Page 8 of 16
Case 6:21-cv-00890-ABDA’ Document 1 Filed 08/16/21 Page 8 of 20." °

AO 241 (Rev. 09/17)

Date of the court's decision: |

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? Cl Yes O No
(4) Did you appeal from the deniai of your motion or petition? Go Yes No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? OO Yes O No
(6) If your answer to Question (d)(4) is "Yes," state: .

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two : Co. f- Buc bs er CL

 

 

 

 

GROUND THREE:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

Page 9 of 16
Case 6:21-cv-00890-ADA “Document 1 Filed 08/16/21 Page.9 of 20

AO 241 (Rev. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

(c) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why:

O Yes Ol No

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

OO Yes OG No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Ol Yes O No
O Yes O No
Ol Yes Ol No

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

Page 10 of 16
Case 6:21:tv-60890-ADA Document 1 Filed 08/16/21:-Page'10 of 20

AO 241 (Rev. 09/17)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

 

 

 

GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes | No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conyviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No
(2) If your answer to Question (d){1) is "Yes," state:

Type of motion or petition:

 

Page 11 of 16
Case 6:21-cv-00890-ADA Document 1 Filed 08/16/21 Page-1'1 of 20

AO 241 (Rev. 09/17)

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? Ql Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? Ol Yes O No.
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) If your answer to Question (d)(4) ar Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

Page 12 of 16
“Case 6:21-cv-00890-ADA  Docunient 1 Filed’08/16/21 Page 12 0f 20°.

AO 241 (Rev. 09/17)
13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? O Yes C No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have nat been presented, and state your reasons for not presenting them:

 

 

 

14, Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? Ol Yes O No ©
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available. --

 

 

 

 

 

 

 

 

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? Ol Yes O No
If"Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 

Page 13 of 16
- Case 6:21-cv-00890-ADA: Document 1 Filed 08/16/21 Page'130f20 ~ -

AO 241 (Rev. 09/17)

16.

17.

18.

Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

(a) At preliminary hearing: (Are k SOK

 

 

 

 

 

 

 

 

 

 

 

 

(0) At arraignment and plea: J.

(c) At trial: ?

(d) At sentencing: J

(e) On appeal: 2

(f In any post-conviction proceeding: 0

(g) On appeal from any ruling against you in a post-conviction proceeding: ?

 

 

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes IX No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
fature? O Yes ff No
TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

Lan Flu cucer MidheaC Ber whch 05 red Berrect
by AEOLA.

 

 

 

Page 14 of 16
AO 241 (Rev. 09/17)

Case 6'21-¢v-00890-ADA “Document 1 Filed 08/16/24 “Page 14 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contaimed in 28 U.S.C. § 2244(d) provides in

part that:

(1)

A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action; ,

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the nght has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

Page 15 of 16
Case 6:21-cv-00890-ADA Document 1; Filéd.08/16/21 Pagé. 15 of 20

AO 241 Rev. 09/17)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: ty, Hwe Ee nd Relice Crtered

 

te Mow slash lE- cud Hove foual by Bdhicecd de Bogs [Pine Bived

 

or any other relief to which petitioner may be entitled.

 

Signature of Attomey (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Wnt of Habeas Corpus was placed in the prison mailing system on (month, date, year).

Executed (signed) on (date).

 

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 

Page 16 of 16
Case 6:24 py PB20,ADA Arettoontt Sid anced! Page 16 of 20

Ceses Cited
HusHes V, Ky cal ESO F.3d 1300 (At1Cir geal) _ uch ciel Bins

Tolesou Viss YOR US WII) — uderal Gas

 

 

 

 

 

 

 

 

 

 

 

 

 

Conrett V. Stale 602 NE.Id 139.0992). _Falere_t0 of Sect
Uw.ted Stefes U, Groce Y8FUS.SE3 CIVGEF d,s Kase A Ge lease
Florida Vi Niwot SYZUSI7TS CI00Y) se A Oelexse
Koe ¥. Flores-erleqa 596us 47008002) —« falwe & Acluise
YalesV, Halon Soil us gst lexis VHS Jee fatlare te Adduise
Linss V meyer 149 Fad 3 CD flue ty ys
Callee V, Ceoper (32. SCt+ 1376 (J012 eae ME hence.

 

 

Wllians V taylor SI5us Ha (Q@0) Aclltcce A Sentence.

Clove ViUS SP7/uS19F (201) we. Challesse ol Syplecce
Wissour: Ve Frye (ZO S-C¢13990( 9010

 

we Ko facrasle Pler Ay rcentct

Lolle- V. Camper 43D SCHIZIG C2012) . No fucrable Lee Agreervee-f

Con Stitutiow al Prov is lous
WS. Cowst-tut.onc 61 cul /¥ Anmaaels
_US. Coay st. had bey 7h Ammen d men ¢

Kales
Kile 4 Preluigsar Keer
| Kile 5. Cui done dary Hoamius (ANSE)
Kile I Scope CI)

 

Laets !

oe

 

 

 
ee

Case 6:21-cv-00890-ADA Document 1 Fileci@eieéy21 Page 17 of 20

NO 28,865

THE STATE OF TEXAS X. IN THE 27 __ DISTRICT
Vs X COURT OF
MICHAEL TODD WADE X BELL COUNTY, TEXAS

REFORMED SENTENCE PER COURT OF CRIMINAL APPEALS

On this the 9 day of OCTOBER , 19 86 this cause being

 

again called, the State appeared by her District Attorney and the Defendant appear-
ed in open Court in person and with his counsel present for the purpose of having
the sentence of law pronounced in accordance with the Judgment herein rendered and
entered against him, And thereupon the Defendant was asked by the Court whether he
had anything to say why said sentence should not be pronounced against him and he
answered nothing in bar thereof. Whereupon the Court proceeded, in the presence of
the said Defandant, to pronounce sentence against him as follows:

It is the ORDER of this Court that the Defendant who has been adjudged to be
guilty of MURDER, AS CHARGED BY INDICTMENT
and whose punishment has been assessed at confinement in the Texas Department of
Corrections for A TERM OF/ MOT emer, be EE by the Shorite of Bell Comty,
Texas, to the Department of Corrections of the State of Texas or other persons
legally authorized to receive such convicts, and the said Defendant shall be con-
fined in the said Department of Corrections for NOT LESS) ° wages ine ceordanee LIFE
with the provisions of the law governing the Department of Corrections of said
State. It is further ORDER of this Court that the Defendant shall be given

NO days credit towards the com-

pletion of this sentence, which is the time the Defendant served in jail waiting
trial in this cause up to and including the day of this sentence. Defendant com-

mitted said offense on the 19 day of | JANUARY — ,.19 79

 

Adak
Presiding Judge

SIGNED AND ENTERED THIS DAY OF_OCTOBER , 1986.
Case 6:21 fee Koteob ADI eGUGAAES Filed 08/16/21 Page 18 of 20
(CERSOLKLS Stated Above 1G TKS bhtits ong, Reotitiong ar

 

for The fore GOWWG : . <
Respect folly Keguests This Court to Hear Mis CASE 1G O Ji uy yal,
Or fee Count te Vacate Ais Concvicbors ou el order Q bee trial }

Asc for Arty other Aust RelLel

fad “
wherefore, Ped. doccer, frag 5 That Tle Court oll grat ‘s fe ) Or
, tre COMM Ky o
Awd ercer R ACW Seu ese 1G Hocmineg er Newt ac A en “s
k Stade, Feclerad and US. Laas ttubionsal CALS O e
Te eh, L. Att other Just Prope —
M-tecd Stalas 2k fase, a Fray for /

uc! Ppprepr ake Kele€
Kespect ul & Sibutled Ths ba of Pusust / Jo2{
a Muha Codd tah, 313263

Pet fester Pre Se
Lcheo. 0.0 wide 33763
(stelle wd Hcl Seely Steg
NY FY, BY 7E-
Antsy lle fx 27ZIO

Tt belive Tam exttled Celio wd £ britg Ths Fed tess ict geod

Faitd,
aL AFF rm” udder The, Ceuchties Fer Faryery TAat The
true aud Brrect Jo my Kkuieuledée oud Lebeks.

Michal tbl walk 31326 2

fet boxer [ro -S2

feresorns S fatener ‘s are.
 

Case 6: Yyau-phe0ADASDochneh “M Bled 08/16/21 Page 19 of 20
Podihoccer michea€ wade ffas Kased & bits GO of eas That
Have a Sisusshicaect merit , Taat euttles Hin to aoe check Laud /
Lele Fer punch ec tre Assis Fomice of Coussel, User 7 o
waskiuctoxt Y66 US 699 CIGEI) And Anneacdmensts of THe
NS, CQoustitutione STH, bt oud 147 Amuerel ruends

 

Respect lilly Sub mtdee Tai b da, of Aucustl , DELS

Michal Cll wide 312762

Pet tionier Pre Se

Picheat. f000 wake 313763
Eslelle wt Hs H Stourty lcs
UY 600% BUA

Huwitsv (le te 77390
Case 6:21-cv-00890-ADA Doc a Filed (376.5. 20 of 20

fick Neal TODD WACE
¥sfelle Gncit HS. Bila
UY PA» 3075
Jlwitsville  f« 77320

Cl.
iS, 9
fp? oO. OP
seein et ag [foustor,
FILED : a
AUG 16 202%

Nathan Ochener, Clark of Care

 
